DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mao Wang on 05/19/2022.
The application has been amended as follows: 
	Abstract
	Abstract, dated 03/22/2019, is amended to be in a separate amended sheet.
	Claims
	Claim 1 is amended as following:
	Second line of claim 1, after “a liquid feed-discharger including”, a colon (:) is inserted.
Last line of claim 1, “the plurality of discharge holes are closer to the first section than the second section.”
	Claim 1, after the lase line of the claim and prior to the period at the end of the claim 1, the entire “, wherein…” clause from claim 2 is inserted. Therefore, claim 1, at the end of the claim, prior to the period at the end of the claim, the following paragraph is inserted --, wherein the maximum cross-sectional area X (mm2) and the minimum cross-sectional area Y (mm2) are taken within a section extending from a center of gravity of the discharge unit for a length (mm) having a value L in the axial direction of the liquid feed-discharger, the value L being equal to S (µm2) / 300 where S represents a total area of the discharge holes--
	Claim 2 is cancelled.
Claim 10, the following limitation is amended as following:
	“, wherein the conveyance airflow is applied in the direction the axial direction of the liquid feed-discharger.”
	Claims 11 and 13 are cancelled.
	Claims 12, 14, and 15, [[equal to or]] is cancelled.
Election/Restrictions
Claims 1, 3-6, 12, and 14-15 are allowable. Claims 7-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II, as set forth in the Office action mailed on 10/16/2020, is hereby withdrawn and claims 1, 3-6, 12, 14-15, and 7-10, hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 7 recites “a granulation device configured to solidify the liquid discharged by the discharge device to granulate particles” wherein specification discloses “a conveyance airflow applicator configured to apply a conveyance airflow for drying the solvent in the liquid”, as corresponding structure for the claimed place-holder of “granulation device”. (See published application: paragraph [0071])
Claim 8 recites “a particle collection device configured to collect the particles” wherein specification discloses “a cyclone and a back filter”, as corresponding structure for the claimed place-holder of “particle collection device”. (See published application: paragraph [0077])
Claim 9 recites “a conveyance airflow applicator configured to apply a conveyance airflow to the liquid discharged by the discharge device” wherein specification discloses “conveyance airflow generator”, as corresponding structure for the claimed place-holder of “conveyance airflow applicator”. (See published application: paragraph [0071])
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Amendment
	Claims 2, 11, and 13 are cancelled.
	In view of the amendment, filed on 02/14/2022, and the above examiner’s amendments, the following rejections are withdrawn from the previous office action, mailed on 11/12/2021.
Rejections of claims 1-6 and 12-13 under 35 U.S.C. 103 as being unpatentable over Rijfers et al. (US 2014/0346698)
Allowable Subject Matter
Claims 1, 3-10, 12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest a discharge device, as claimed in claim 1, comprising: a liquid feed-discharger including: a feed channel comprising a first section and a second section, wherein the first section has a maximum cross-sectional area X (mm2) of the feed channel and the second section has a minimum cross-sectional area Y (mm2) of the feed channel; and a discharge unit having a plurality of discharge holes configured to discharge the liquid fed by the feed channel, wherein a ratio (X/Y) of the maximum cross-sectional area X (mm2) of the first section to the minimum cross-sectional area Y (mm2) of the second section of the liquid feed-discharger, X and Y being defined as areas of cross-sections of the first section and the second section respectively of the liquid feed-discharger in a direction orthogonal to an axial direction of the liquid feed-discharger, is from 1 to 5, and the plurality of discharge holes are closer to the first section than the second section, wherein the maximum cross-sectional area X (mm2) and the minimum cross-sectional area Y (mm2) are taken within a section extending from a center of gravity of the discharge unit for a length (mm) having a value L in the axial direction of the liquid feed-discharger, the value L being equal to S (µm2) / 300 where S represents a total area of the discharge holes.
The closest prior art of Rijfers et al. (US 2014/0346698) fails to disclose the plurality of discharge holes are closer to the first section than the second section, wherein the maximum cross-sectional area X (mm2) and the minimum cross-sectional area Y (mm2) are taken within a section extending from a center of gravity of the discharge unit for a length (mm) having a value L in the axial direction of the liquid feed-discharger, the value L being equal to S (µm2) / 300 where S represents a total area of the discharge holes. Therefore, claims 1, 3-10, 12, and 14-15 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        05/19/2022